Name: 1999/879/EC: Council Decision of 17 December 1999 concerning the placing on the market and administration of bovine somatotrophin (BST) and repealing Decision 90/218/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  marketing;  means of agricultural production;  health
 Date Published: 1999-12-23

 Avis juridique important|31999D08791999/879/EC: Council Decision of 17 December 1999 concerning the placing on the market and administration of bovine somatotrophin (BST) and repealing Decision 90/218/EEC Official Journal L 331 , 23/12/1999 P. 0071 - 0072COUNCIL DECISIONof 17 December 1999concerning the placing on the market and administration of bovine somatotrophin (BST) and repealing Decision 90/218/EEC(1999/879/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Having regard to the opinion of the Economic and Social Committee(2),Whereas:(1) Council Decision 90/218/EEC of 25 April 1990 concerning the placing on the market and administration of bovine somatotrophin (BST)(3), provides in Article 1 that Member States are to ensure that, until 31 December 1999, the placing on the market of bovine somatotrophin for the purposes of its marketing and the administration thereof on their territory to dairy cows by any means whatsoever will not be authorised;(2) By virtue of Article 2(2) of that Decision, the Council instructed the Commission to entrust a Working Party of independent scientists, in collaboration with Member States, with the task of assessing the effects of using BST, taking account of the opinion of the Committee for Veterinary Medicinal Products, in particular as regards the impact of the use of this product on the cases of mastitis;(3) Article 2(1) of that Decision allowed the Member States to carry out limited practical tests on the use of bovine somatotrophin, under the control of an official veterinarian, in order to obtain any other scientific data that may be taken into account by the Council when it takes a final decision. The Commission has not received any information on such tests and in view of the prohibition laid down in this Decision there is no need to continue authorising further such tests;(4) The Protocol on protection and welfare of animals annexed to the Treaty calls on the Community and the Member States, when formulating and implementing the Community's agricultural policy, to pay full regard to the health and welfare requirements of animals;(5) By Decision 78/923/EEC(4), the Community has approved the European Convention for the Protection of Animals Kept for Farming Purposes (hereinafter called "the Convention") and has deposited its instrument of approval; all Member States have also ratified this Convention;(6) Council Directive 98/58/EC of 20 April 1998 concerning the protection of animals kept for farming purposes(5) states in point 18 of the Annex that no other substance, with exception of those given for therapeutic or prophylactic purposes, are to be administered to an animal unless it has been demonstrated by scientific studies of animal welfare or established experience that the effect of the substance is not detrimental to the health or welfare of the animal;(7) BST is not produced to be used in cattle for therapeutic purposes, but only to enhance milk production;(8) The Scientific Committee on Animal Health and Animal Welfare (SCAWAH) adopted on 10 March 1999 its report on Animal Welfare Aspects of the Use of bovine somatotrophin and stated that BST increases the risk of clinical mastitis as well as the duration of treatment of mastitis, that it increases the incidence of foot and leg disorders and that it can affect adversely reproduction as well as induce severe reactions at the injection site;(9) It is important for the health and productivity of dairy cattle that they are subjected to minimum stress which may lead to increase in diseases such as mastitis, foot lesions and reactions to injection site according to the opinion of the SCAWAH, the use of BST has been shown to lead to increases in these conditions, which are both painful and debilitating, and which can lead to poorer welfare and greater animal morbidity. The SCAHAW considers therefore that BST is not to be used in dairy cows,HAS ADOPTED THIS DECISION:Article 1From the time this Decision takes effect, Member States shall ensure that the placing on the market of bovine somatotrophin on Community territory or within their jurisdiction for the purpose of its marketing and administration thereof to dairy cows by any means whatsoever shall be prohibited.Article 2Undertakings buying or producing bovine somatotrophin substances and undertakings authorized in any capacity to market such substances shall be required to keep registers detailing, in chronological order, quantities produced or acquired and those sold or used for purposes other than placing on the market provided for in Article 1 and the names of the persons to whom such quantities were sold or from whom they were purchased. The above information must be made available to the competent authority at its request and, in the case of computerized records, in the form of a printout.Article 3The prohibition provided for in Article 1 shall not affect the production of bovine somatotrophin in the Member States, or imports, for the purposes of its export to third countries.Article 4Decision 90/218/EEC shall be repealed.Article 5This Decision shall take effect as from 1 January 2000.Article 6This Decision is addressed to the Member States.Done at Brussels, 17 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) Opinion delivered on 16 December 1999 (not yet published in the Official Journal).(2) Opinion delivered on 9 December 1999 (not yet published in the Official Journal).(3) OJ L 116, 8.5.1990, p. 27. Decision as last amended by Decision 94/936/EC (OJ L 366, 31.12.1994, p. 19).(4) OJ L 323, 17.11.1978, p. 12.(5) OJ L 221, 8.8.1998, p. 23.